Name: Commission Regulation (EEC) No 2741/82 of 13 October 1982 on the supply of fully milled long grain rice to Nepal as food aid under Regulation (EEC) No 3723/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 10 . 82 Official Journal of the European Communities No L 290/25 COMMISSION REGULATION (EEC) No 2741/82 of 13 October 1982 on the supply of fully milled long grain rice to Nepal as food aid under Regulation (EEC) No 3723/81 tion (EEC) No 3323/81 (9) ; whereas it is necessary, for the purposes of the Community measure envisaged, to lay down special conditions for the submission of tenders, the award of contracts and the payment, as well as the characteristics of the products to be supplied and the supply conditions, which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The intervention agency listed in the Annex hereto shall be responsible for implementing the procedures for mobilizing and supplying the product indicated therein under the terms of this Regulation . The general rules laid down in Regulation (EEC) No 1974/80 shall apply without prejudice to the special provisions set out below. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4) ; Having regard to Council Regulation (EEC) No 696/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid 0, Whereas Council Regulation (EEC) No 3723/81 (6) provided for exceptional food aid totalling 40 million ECU to be granted to the least-developed countries ; whereas various sums have been allocated for the deli ­ very of cereals and rice to certain non-member coun ­ tries and beneficiary organizations ; Whereas this amount should be increased by the costs borne by the Guarantee Section of the European Agri ­ cultural Guidance and Guarantee Fund in accordance with Council Regulation (EEC) No 268 1 /74 (7); Whereas by reason of the urgency of this operation a procedure other than that of an invitation to tender should be implemented ; Whereas it is necessary to provide for these measures to be carried out in accordance with the rules laid down in Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the imple ­ mentation of certain food-aid operations involving cereal and rice products (8), as last amended by Regula ­ Article 2 The detailed rules laid down in the first subparagraph of Article 4 (3) (e), Article 7 (3), Article 8 , the second subparagraph of Article 15 (2) and Article 17 of Regu ­ lation (EEC) No 1974/80 shall not apply. Article 3 1 . The procedure opened by this Regulation shall cover contracts for the supply of a maximum quantity of the product referred to in the Annex for the amount in ECU set out therein . 2 . Under this procedure , tenders shall indicate the quantity tendered for at the amount fixed . They shall be valid only if they relate to the whole of this amount. 3 . The intervention agency shall award the contract to the tenderer offering the largest quantities . However, if in the light of the quantities offered for the amount fixed, the tenders received do not appear to match the conditions normally practised on the market, the intervention agency may decide not to award the contract . (') OJ No L 281 , 1 . 31 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . (3 ) OJ No L 166, 25 . 6 . 1976 , p . 1 . (4 ) OJ No L 281 , 8 . 11 . 1975, p . 89 . i 5) OJ No L 83 , 23 . 3 . 1976 , p . 8 . (6) OJ No L 373, 29 . 12. 1981 , p . 11 0 OJ No L 288, 25 . 10 . 1974, p . 1 . ( 8 OJ No L 192, 26 . 7 . 1980 , p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 290/26 Official Journal of the European Communities 14 . 10 . 82 Article 4 supporting documents referred to in Article 16 (2) of the abovementioned Regulation . Article 5 For the purposes of implementing the procedure provided for in this Regulation on the one hand and payment on the other, the amount referred to in Article 3 ( 1 ) shall be converted into the relevant national currency using the last spot exchange rate recorded immediately before the final date for the submission of tenders , as published in the 'C' series of the Official Journal of the European Communities. 1 . The sum to be paid to the co-contractor shall be the amount referred to in Article 3 ( 1 ). It shall be paid by the intervention agency in the Member State in which the customs export formalities are completed and in the currency of that Member State . 2 . The amount referred to in paragraph 1 shall be paid only on presentation of the original of the taking ­ over certificate or a certified true copy thereof and the supporting documents referred to in Article 16 (2) of Regulation (EEC) No 1974/80 . However, if the said taking-over certificate is not issued by the recipient, the intervention agency shall make payments on the basis of the certificate and the Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the En ropea n Commu n it its. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1982. For the Commission Poul DALSAGER Member of the Commission 14 . 10 . 82 Official Journal of the European Communities No L 290/27 ANNEX 1 . Programme : 1981 (Regulation (EEC) No 3723/81 ) 2 . Recipient : Nepal 3 . Place or country of destination : Nepal 4 . Product to be mobilized : fully milled long grain rice 5 . Amount : 190 000 ECU, increased by 210 ECU per tonne of product offered 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , Piazza Pio XI, 1 , Milano (telex 334 032) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 2-5 % maximum  stained grains : 1 -5 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10 . Packaging :  in bags (')  quality of the bags : new jute sacks, 600 g, lined with cotton sacks  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 'RICE  GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO NEPAL' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Calcutta 1 4 . Procedure to be applied in order to determine supply costs : mutual agreement 15 . Deadline for the conclusion of the contract : 12 noon on 15 October 1982 16 . Shipment period : 25 October to 5 November 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the co-contractor must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '.